
	
		III
		111th CONGRESS
		2d Session
		S. RES. 551
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2010
			Mr. Kaufman (for
			 himself, Mr. Casey,
			 Mr. Lieberman, Mr. McCain, Mrs.
			 Shaheen, Mr. Kyl,
			 Mr. Feingold, Mr. Brownback, Mr.
			 Menendez, Mr. Graham, and
			 Mr. Levin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Marking the one year anniversary of the
		  June 12, 2009, presidential election in Iran, and condemning ongoing human
		  rights abuses in Iran.
	
	
		Whereas the Government of Iran has systematically
			 undertaken a campaign of violence, persecution, and intimidation against
			 Iranian citizens who have peacefully protested the results of the deeply flawed
			 Iran presidential elections of June 12, 2009;
		Whereas the 2009 Department of State Country Report on
			 Human Rights Practices in Iran found that [t]he government [of Iran]
			 severely limited citizens' right to peacefully change their government through
			 free and fair elections and … severely restricted the right to
			 privacy and civil liberties, including freedoms of speech and the press,
			 assembly, association, and movement;
		Whereas hundreds of thousands of peaceful demonstrators
			 gathered in the streets of Iran in the aftermath of the June 12, 2009,
			 elections, and dozens of innocent Iranians were killed and more than 4,000 were
			 arbitrarily arrested by police and security forces and the Basij
			 militia;
		Whereas hundreds of Iranian citizens remain in detention
			 and more than 250 prominent activists and demonstrators were tried in mass
			 show trials that began in August 2009, and at least 50 of these
			 defendants have received sentences ranging from six months imprisonment to
			 death;
		Whereas, on June 20, 2009, a member of the Basij militia
			 reportedly shot and killed 27 year-old student Neda Agha-Soltan, whose murder
			 was recorded on a mobile phone camera, disseminated via the Internet, and
			 became a rallying cry for the political opposition and Green Movement;
		Whereas, since the election, the Government of Iran has
			 systemically restricted and suppressed free press, free expression, free
			 assembly, and free access to the Internet and other forms of connective
			 technology in order to limit the flow of information and silence political
			 opposition and other forms of popular dissent;
		Whereas the Government of Iran has a deplorable human
			 rights record that includes severe restrictions on the freedom of religion or
			 belief, denial of the freedom of assembly and the rights of civil society,
			 systematic torture and ill-treatment, and judicial proceedings that lack due
			 process;
		Whereas the Government of Iran continues to operate with
			 hostility and impunity toward journalists, reformers, ethnic and religious
			 minorities, political opponents, human rights defenders, women’s rights groups,
			 student activists, and others, including through unlawful and arbitrary
			 detentions, arrests, politically motivated sentencing, physical assaults, and
			 killings;
		Whereas human rights activists, journalists, and ethnic
			 and religious minorities have fled Iran for fear of persecution and are
			 residing, some in dangerous circumstances, in neighboring countries seeking
			 refugee status and asylum in the United States and other countries;
		Whereas the Government of Iran has violated its
			 obligations under the International Covenant on Civil and Political Rights, the
			 Convention on the Rights of the Child, the International Convention on the
			 Elimination of All Forms of Racial Discrimination, and the International
			 Covenant on Economic, Social and Cultural Rights;
		Whereas the 2010 Freedom House Freedom in the World Report
			 finds that Iran leads the world in the number of jailed journalists;
		Whereas, since the June 2009 election, the Government of
			 Iran has restricted foreign press access, banned more than 60 international
			 media outlets, and jammed international broadcasts, including those of Radio
			 Free Europe/Radio Liberty’s Radio Farda, Voice of America’s Persian News
			 Network, the British Broadcasting Corporation, and other non-Iranian news
			 services;
		Whereas, on December 18, 2009, the United Nations General
			 Assembly passed a resolution condemning serious, ongoing and recurring
			 human rights violations in Iran and calling on the Government of Iran
			 to respect its human rights obligations;
		Whereas, on December 27, 2009, the Ashura holiday, at
			 least eight civilians were killed in confrontations with authorities, and
			 police reportedly arrested approximately 300 civilians in relation to popular
			 demonstrations;
		Whereas, on February 11, 2010, the anniversary of the
			 Islamic Revolution, the Government of Iran beat and arrested numerous
			 protestors, jammed text messaging technology, slowed and restricted access to
			 the Internet, and blocked email and news websites, intentionally limiting the
			 ability of Iranian citizens to communicate and freely access news and
			 information;
		Whereas, on April 19, 2010, the Government of Iran
			 officially suspended prominent political parties, banned a reformist newspaper,
			 and sentenced to prison leaders within the political opposition; and
		Whereas activists connected to the 2009 election protests
			 were recently re-arrested in an attempt to disrupt planned protests on the
			 one-year anniversary of the election on June 12, 2010: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)solemnly marks
			 one year since the flawed June 12, 2009, presidential election in Iran, and
			 honors Iranian citizens who have lost their lives in peaceful protest since the
			 election;
			(2)supports the
			 people of Iran as they seek peaceful and free expression, free speech, free
			 press, free assembly, unfettered access to the Internet, and freedom of
			 religion despite a campaign of intimidation, repressions, and violence
			 perpetrated by the Government of Iran;
			(3)commends the
			 people of Iran who have braved the persistent and pervasive threat of
			 censorship, arrest, physical harassment, and death to have their voices heard
			 and peacefully exercise fundamental human rights, as enshrined in the
			 constitution of Iran and international human rights law, including the
			 International Covenant on Civil and Political Rights, entered into force on
			 March 23, 1976, and ratified by Iran;
			(4)condemns the
			 Government of Iran for perpetrating ongoing human rights abuses and for
			 restricting, monitoring, and suppressing freedom of the press, expression,
			 assembly, speech, and religion, as well as free access to the Internet and
			 other forms of connective technology in order to limit the flow of information
			 and silence political opposition and other forms of popular dissent;
			(5)denounces the
			 atmosphere of impunity for those who intimidate, harass, and commit violence
			 against Iranian citizens, and calls for the unconditional release of all
			 political and religious prisoners in Iran;
			(6)urges the
			 President and Secretary of State to mobilize resources to support freedom of
			 assembly, freedom of expression, freedom of the press, freedom of religion, and
			 freedom of speech in Iran, especially on the June 12 anniversary of the 2009
			 presidential election;
			(7)encourages the
			 President and Secretary of State to work with the United Nations Human Rights
			 Council to condemn the ongoing human rights violations perpetrated by the
			 Government of Iran and establish a monitoring mechanism by which the Council
			 can monitor such violations;
			(8)urges the
			 Government of Iran to cooperate with and allow visits of the United Nations
			 Special Rapporteurs for Human Rights and the United Nations Office of the High
			 Commissioner for Human Rights;
			(9)urges the
			 President and Secretary of State to work with the international community to
			 ensure that violations of human rights are part of all formal and informal
			 multilateral or bilateral discussions with and regarding Iran; and
			(10)calls for the
			 immediate return of all missing and detained United States citizens in
			 Iran.
			
